Record. Copy of cause of action. "November 4, 1830, Balance due to Eli Robinson from us $29 46.
                              (Signed)                JOSIAH COLLINS. Witness,                                          ELIHU HASTING." ELIHU HASTING.
Robinson vs. Collins and Hasting. Summons August 30, 1833, on a note of settlement dated November 4, 1830, whereon $34 47 is demanded, returnable 6th September next. Returned served personally on both, September 2, 1833. Defts. not appearing, judgment by default for $34 47; the constable having duly verified the service.
Exceptions. First. That the cause of action appears to have been a due bill showing a balance due the said Eli Robinson on settlement of $29 46, and judgment is rendered by default for $34 47. Second. For that the summons was not served on the exceptants at least four days before the day designated for them to appear before the justice, as the law requires.
The court reversed the judgment on the second exception. The law requires (Sec. 3) that service of the summons shall be made at leastfour days before the day appointed for the defts'. appearance; which must be exclusive of both the day of service and the day of return. The service here was on the second of September, and the day of appearance the sixth. It was therefore not in time.
                                                    Judgment reversed.